Appellate Case: 21-9510    Document: 010110778094        Date Filed: 12/06/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                         December 6, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  AMARILDO MOLINA-ROJAS;
  MARIELA REMIGIO-CARHUAMACA,

        Petitioners,

  v.                                                           No. 21-9510
                                                           (Petition for Review)
  MERRICK B. GARLAND,
  United States Attorney General,

        Respondent.
                          _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before TYMKOVICH, PHILLIPS, and EID, Circuit Judges.
                  _________________________________

       Petitioners Amarildo Molina-Rojas and Mariela Remigio-Carhuamaca are

 natives and citizens of Peru. An immigration judge (IJ) denied their applications for

 cancellation of removal and ordered them removed from the United States. The

 Board of Immigration Appeals dismissed their appeal from that ruling as untimely

 filed. They filed two sequential motions to reopen, both of which the Board denied.



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 21-9510       Document: 010110778094     Date Filed: 12/06/2022      Page: 2



 Petitioners have now filed a petition for review. We dismiss the petition in part for

 lack of jurisdiction and, exercising jurisdiction under 8 U.S.C. § 1252(a)(1), deny the

 remainder of the petition.

                                     I. Background

       Petitioners entered the United States without inspection or admission in 2003

 and 2004. In 2013 and 2014, they were served with Notices to Appear charging them

 with removability. They conceded removability but submitted applications for

 cancellation of removal under 8 U.S.C. § 1229b. The IJ pretermitted

 Ms. Remigio-Carhuamaca’s application because a forgery conviction rendered her

 statutorily ineligible for cancellation. The IJ denied Mr. Molina-Rojas’s application

 because he failed to demonstrate his removal would cause Petitioners’ daughter the

 exceptional and extremely unusual hardship necessary for cancellation.

       Petitioners’ appeal had to be filed with the Board on or before August 22,

 2019, but they did not file it until August 26, 2019, four days late. On October 24,

 2019, the Board summarily dismissed the appeal as untimely.

       On November 25, 2019, Petitioners filed a “Motion To Reopen Summarily

 Dismissing The Appeal Due To Failure To Timely File.” R. at 102. They stated that

 the attorney who represented them during removal proceedings told them he was

 going to file an appeal but left the law firm before doing so, left no forwarding

 address, and did not alert Petitioners or anyone at the firm. Petitioners obtained a

 new attorney at the same firm, but she was only able to file the appeal late.



                                            2
Appellate Case: 21-9510     Document: 010110778094        Date Filed: 12/06/2022     Page: 3



        On January 30, 2020, the Board denied the motion. The Board construed it as

 a motion for reconsideration of its summary dismissal of the appeal and denied it

 because Petitioners had not identified any error by the Board but instead had alleged

 the late appeal was due to “a set of errors and unforeseen circumstances within the

 law office” and had “not made a claim for ineffective assistance of counsel as

 required by Matter of Lozada, 19 I&N Dec. 637 (BIA 1988).” R. at 91.

        On April 14, 2020, Petitioners filed with the Board a “Motion To Reconsider

 And Re-Open Based On Ineffective Assistance Of Counsel.” R. at 62. They argued

 their appeal was late due to ineffective assistance of their first attorney and asserted

 they had now complied with the Lozada requirements. They also asked the Board to

 equitably toll the filing deadline for their appeal.

        The Board denied the motion as untimely and number-barred because (1) it

 was not filed within 30 days of the January 30 decision, as 8 C.F.R. § 1003.2(b)(2)

 requires for motions to reconsider; and (2) a party “‘may not seek reconsideration of

 a decision denying a previous motion to reconsider,’” R. at 3 (quoting

 § 1003.2(b)(2)). Alternatively, the Board determined that even if it were to reach the

 merits of the motion, Petitioners did not assert any error of law or fact in the Board’s

 previous decision but instead argued the Board should take the appeal on certification

 because they were the victims of an ineffective attorney. 1 The Board found


        1
         See In re Liadov, 23 I. & N. Dec. 990, 993 (B.I.A. 2006) (“Where a case
 presents exceptional circumstances, the Board may certify a case to itself under
 8 C.F.R. § 1003.1(c)[.]”), abrogated on other grounds as stated in Boch-Saban v.
 Garland, 30 F.4th 411, 413 (5th Cir. 2022).
                                              3
Appellate Case: 21-9510    Document: 010110778094        Date Filed: 12/06/2022       Page: 4



 insufficient reason to do so given that (1) both of Petitioners’ attorneys worked at the

 same firm, and the IJ’s decision was sent there; (2) current counsel was aware of the

 final hearing and admitted she lacked the necessary credentials to represent

 Petitioners; and (3) the record showed there was no fee agreement in place for former

 counsel or the firm to file an appeal with the Board.

       Thereafter, Petitioners filed a petition for review with this court.

                                     II. Discussion

       We first address Petitioners’ persistent reference to the motions they filed with

 the Board as motions to reopen. The Board construed them as motions for

 reconsideration, and rightly so. In its order dismissing the appeal as untimely, the

 Board instructed Petitioners that they could challenge its ruling only by filing a

 motion to reconsider with the Board; for challenges to other findings or to reopen

 their case, they had to file a motion to reopen with the Immigration Court. In

 support, the Board cited In re Mladineo, which explains that the dismissal of an

 appeal as untimely renders “the attempted appeal . . . nugatory and the decision of the

 [IJ] remains undisturbed.” 14 I. & N. Dec. 591, 592 (B.I.A. 1974). “If thereafter a

 motion is made to reopen or reconsider that decision, there appears to be no reason

 why the [IJ] should not adjudicate it, as he does in other cases where there was no

 appeal from his prior order.” Id. Thus, the two motions Petitioners filed with the

 Board necessarily were motions for reconsideration of the Board’s orders because

 there had been no appeal that could be reopened. Further, a motion for

 reconsideration concerns “errors of fact or law in the prior Board decision,”

                                            4
Appellate Case: 21-9510    Document: 010110778094        Date Filed: 12/06/2022      Page: 5



 § 1003.2(b)(1), which is what Petitioners’ motions alleged—Board error in

 dismissing the appeal as untimely.

       With this in mind, we turn to Petitioners’ arguments. We review the Board’s

 denial of a motion for reconsideration “for an abuse of discretion.” Rodas-Orellana

 v. Holder, 780 F.3d 982, 990 (10th Cir. 2015). The Board “abuses its discretion

 when its decision provides no rational explanation, inexplicably departs from

 established policies, is devoid of any reasoning, or contains only summary or

 conclusory statements.” Id. (internal quotation marks omitted).

       Petitioners do not directly challenge the Board’s denial of the second motion

 for reconsideration as untimely and number-barred. Instead, they posit that their two

 motions for reconsideration were effectively one motion because, in denying the first

 motion, the Board “demanded that [they] comply with . . . Lozada,” and they did so

 in their second motion. Pet’rs’ Br. at 14. This, they claim, shows they diligently

 pursued a Lozada claim, so the Board should have considered it. They add that the

 Board should have equitably tolled the time to file the appeal based on ineffective

 assistance of counsel given that they eventually complied with the Lozada

 requirements. These arguments fail for several reasons.

       First, Petitioners cite no authority for their novel theory that sequential

 motions for reconsideration should be viewed as one motion, and we reject it.

       Second, their diligence argument is based on a regulatory provision concerning

 motions to reopen, § 1003.2(c)(3)(v)(B), which makes the time and number

 limitations on motions to reopen inapplicable if the Board finds “[t]he movant

                                            5
Appellate Case: 21-9510    Document: 010110778094         Date Filed: 12/06/2022      Page: 6



 exercised diligence in pursuing the motion to reopen.” But as we have already

 explained, the Board correctly treated Petitioners’ motions as motions to reconsider,

 not as motions to reopen, and there is no corresponding diligence provision for

 motions to reconsider, see generally § 1003.2(c)(2).

       Third, in its order denying the first motion to reconsider, the Board never

 “demanded” that Petitioners comply with the Lozada requirements; the Board merely

 noted that Petitioners had not made a Lozada claim. Hence, we cannot read the

 Board’s order as implying it would consider a successive motion for reconsideration

 that met the Lozada requirements.

       Fourth, the Board was not required to consider equitable tolling of the appeal

 deadline when it denied the second motion for reconsideration because it determined

 that the motion itself was both untimely and number-barred. See INS v. Bagamasbad,

 429 U.S. 24, 25 (1976) (“As a general rule courts and agencies are not required to

 make findings on issues the decision of which is unnecessary to the results they

 reach.”). We see no abuse of discretion in that determination.

       Petitioners’ final argument is that the agency’s failure to transcribe the merits

 hearing before the IJ violated their due process rights and kept them from perfecting

 their appeal. We lack jurisdiction to consider this argument because they never

 presented it to the agency. See 8 U.S.C. § 1252(d)(1) (“A court may review a final

 order of removal only if . . . the alien has exhausted all administrative remedies

 available to the alien as of right . . . .”); Garcia-Carbajal v. Holder, 625 F.3d 1233,

 1237 (10th Cir. 2010) (“To satisfy § 1252(d)(1), an alien must present the same

                                             6
Appellate Case: 21-9510    Document: 010110778094       Date Filed: 12/06/2022     Page: 7



 specific legal theory to the [Board] before he or she may advance it in court.”

 (emphasis omitted)).

                                    III. Conclusion

       The petition for review is dismissed in part for lack of jurisdiction and

 otherwise denied.


                                            Entered for the Court


                                            Allison H. Eid
                                            Circuit Judge




                                            7